
	

113 S184 IS: Pro-Growth Budgeting Act of 2013
U.S. Senate
2013-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 184
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2013
			Ms. Ayotte (for herself,
			 Mr. Johnson of Wisconsin, and
			 Mr. Rubio) introduced the following bill;
			 which was read twice and referred to the Committee on the Budget
		
		A BILL
		To amend the Congressional Budget Act of
		  1974 to provide for macroeconomic analysis of the impact of
		  legislation.
	
	
		1.Short titleThis Act may be cited as the
			 Pro-Growth Budgeting Act of
			 2013.
		2.Macroeconomic impact analyses
			(a)In generalPart A of title IV of the Congressional
			 Budget Act of 1974 is amended by adding at the end the following new
			 section:
				
					407.Macroeconomic impact analysis of major
		  legislation(a)Congressional Budget OfficeThe Congressional Budget Office shall, to
				the extent practicable, prepare for each major bill or resolution reported by
				any committee of the House of Representatives or the Senate (except the
				Committee on Appropriations of each House), as a supplement to estimates
				prepared under section 402, a macroeconomic impact analysis of the costs of
				such bill or resolution for—
							(1)the period for which an estimate is
				prepared for such bill or resolution under section 402; and
							(2)the ten fiscal-year period beginning with
				the first fiscal year after the last fiscal year for which an estimate was
				prepared under section 402 and each of the next two ten fiscal-year
				periods.
							The Director shall submit to such
				committee the macroeconomic impact analysis, together with the basis for the
				analysis. As a supplement to estimates prepared under section 402, all such
				information so submitted shall be included in the report accompanying such bill
				or resolution.(b)Economic impactThe analysis prepared under subsection (a)
				shall describe the potential economic impact of the applicable major bill or
				resolution on major economic variables, including real gross domestic product,
				business investment, the capital stock, employment, and labor supply. The
				analysis shall also describe the potential fiscal effects of the bill or
				resolution, including any estimates of revenue increases or decreases resulting
				from changes in gross domestic product. To the extent practicable, the analysis
				should use a variety of economic models in order to reflect the full range of
				possible economic outcomes resulting from the bill or resolution.
						(c)DefinitionsAs used in this section—
							(1)the term macroeconomic impact
				analysis means—
								(A)an estimate of the changes in economic
				output, employment, capital stock, and tax revenues expected to result from
				enactment of the proposal; and
								(B)a statement identifying the critical
				assumptions and the source of data underlying that estimate;
								(2)the term major bill or
				resolution means any bill or resolution if the budgetary effects of such
				bill or resolution for any fiscal year in the period for which an estimate is
				prepared under section 402 is estimated to be greater than .25 percent of the
				current projected gross domestic product of the United States for any such
				fiscal year; and
							(3)the term revenue feedback
				means changes in revenue resulting from changes in economic growth as the
				result of the enactment of any major bill or
				resolution.
							.
			(b)Conforming amendmentThe table of contents set forth in section
			 1(b) of the Congressional Budget Act of 1974 is amended by inserting after the
			 item relating to section 407 the following new item:
				
					
						Sec. 407. Macroeconomic impact analysis of major
				legislation.
					
					.
			
